Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/15/2021 has been entered.  As directed by the amendment: claims 1, 8, 10, 12, and 13 have been amended; and claims 2, 4-6, and 11 have been cancelled.  Therefore, claims 1, 3, 7-10 and 12-13 are pending.
The amendment is sufficient in overcoming the previous grounds of objection and rejection indicated in the Non-Final Office Action, except as maintained below.
Further grounds of rejection, necessitated by the amendment, are presented below.
Drawings
The drawings were received on 11/15/2021.  These drawings are accepted.
Note: the Replacement Figure 1 is sufficient in overcoming the previously indicated new matter objection.
However, the drawings remain objected for the following reasons:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “optical detector” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is understood that the “optical detector” is separate (i.e., in addition to) from the “detection means.”  The replacement drawings, nor the accompanying Remarks, address this objection.

Claim Objections
Claims 12-13 are objected to because of the following informalities:  
Claim 12 includes a duplicate “the”-“wherein the controller selects for execution a third heating program when the the first electric switch…”
Claim 13-“the first electrical switch” should be “the first electric switch”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7-10 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to require the electric device to comprise, inter alia, a casing, a container of volatile substance detachably coupled with the casing, and a second container of a second volatile substance detachable coupled with the casing.

    PNG
    media_image1.png
    522
    444
    media_image1.png
    Greyscale

	Figure 1, above, depicts casing 2 receiving container 3, which contains a volatile substance (para. 0018).  Paragraph 0019 states that “container or refill (3) is detachably coupled with the casing (2) for its replacement by a new one once the volatile substance has been consumed.”  Still further, the casing (2) is describes as having “a cavity at it[s] upper part and the container (3) can be inserted in that cavity.”

    PNG
    media_image2.png
    783
    495
    media_image2.png
    Greyscale

	Figure 2, above, shows “alternative designs for the container” (para. 0017 and 0027).  Each of the “alternatives” include protrusions 7 that respectively engage corresponding switches 8.
	The originally filed specification makes it clear that the “alternative” containers are received in the cavity of casing 2 one at a time.  That is, either a first container 
	Claim 13, as amended, requires the first electrical switch to be “positioned on a first level of the casing” and the second electric switch to be “positioned at a second level of the casing” with the “second level being higher, with respect to a bottom of the casing, than the first level.”  Claim 1, from which claim 13 directly depends, is amended to recite that the casing comprises a first and second electric switch and that the “at least on protrusion” of the container activates the first electric switch and the second electric switch.

    PNG
    media_image2.png
    783
    495
    media_image2.png
    Greyscale

	Figure 2, above, shows container 3 having at least one protrusion 7 which activates respective first, second, and/or third switches (8a, 8b, 8c).  In Fig. 2A, container 3 includes a single protrusion 7 that engages each switch 8a, 8b, 8c simultaneously.  In Fig. 2B, container 3 includes a single protrusion 7 that engages switches 8a and 8b, but does not engage switch 8c.  In Fig. 2C, container 3 has two 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 3, 7-10 and 12-13 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “a container...configured to be detachable coupled with the casing…” and “a second container…configured to be detachably coupled with the casing” renders the claim indefinite as it is unclear if both the container and the second container are coupled with the casing simultaneously or if the second container is, for instance, an alternative to the container.  The intended structural cooperative relationship between the container and the second container, relative to the casing, is unclear.
	Regarding claim 1, “the recitation of “comprising a second protrusion different from the first protrusion” renders the claim indefinite as “the first protrusion” lacks proper antecedent basis and it is unclear if “the first protrusion” is intended to refer to the “at 
	Regarding claim 1, the recitation of “the controller adapted to select for execution a first heating program…when the at least one protrusion has activated the first electric switch and to select for execution a second heating program…when the at least one protrusion has activated the second electric switch” renders the claim indefinite as it is unclear in what way the protrusion activating the second switch is different than the same protrusion activating the first switch.  Claim 1 recites that the container comprises “at least one protrusion” and is “detachably coupled with the casing.”  When the container is coupled with the casing, the protrusion is intended to cause activation of the first or second switch of the casing.  It is unclear what change in the container is required for the contingent limitation of the protrusion to activate the second switch versus the first switch.  That is, does the protrusion activate the first and second switch simultaneously?  Does the protrusion activate the first and second switch alternatively based on how the container is received in the casing?
	Regarding claim 1, the recitation of “select for execution a second heating program of the at least plurality of heating programs” renders the claim indefinite as “the at least plurality of heating programs” lacks proper antecedent basis and it is unclear if “the at least plurality of heating programs” refers to the “at least two heating programs.”
	Regarding claim 8, the recitation of “the at least one protrusion arranged to activate the first electric switch or the second electric switch” renders the claim indefinite as claim 1, form which claim 8 directly depends, recites that the “at least one protrusion” activates the first electric switch and the second electric switch.  It is unclear in what 
	Regarding claim 12, the recitation of “a third electric switch configured to be activated when a protrusion of the at least two protrusions” renders the claim indefinite for the following reasons: 1) the contingent limitation is missing context and/or information (for instance, when a protrusion does what?); and 2) “the at least two protrusions” lacks proper antecedent basis.  With respect to the latter, claim 1 recites that the container comprises at least one protrusion and the second container comprises a second protrusion different from the first protrusion.  Here, it is unclear if “the at least two protrusions” is intended to refer to the “at least one protrusion” or a combination of the “at least one protrusion” and the “second protrusion.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 7-8, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westring (U.S. Publication 2004/0009103), in view of Brown et al. (U.S. Publication 2002/0181946), hereinafter Brown, Danes et al. (U.S. Patent 7589340), hereinafter Danes, and in further view of Cronin et al. (U.S. Publication 2006/0279127), hereinafter Cronin.
Regarding claim 1, Westring teaches an electric device for dispensing a volatile substances (para. 0002; “devices and systems for dispensing multiple volatile materials, including but not limited to scents into the environment”) (see also paragraphs 0022-0023 for dispensing of “volatile materials”), the electric device (Figures 1-2; device 20) comprising:
a casing (Fig. 2 and paragraph 0061; “housing 116 comprising several primary elements including a base 118, a housing body 120, a two piece top cover system (or "cover") which includes the outer lid 100 and an inner lid 101”) comprising a first electric switch (para. 0066 and Figure 2; “a switch 132, such as a spring-loaded switch, is positioned inside the recessed area 130 on the right side of recessed area to the right of the opening for the hub and the hub 60. The switch 132 is in-line with the power supply on a printed circuit board ("PCB") 134”) (See also claims 5 and 8; “an activation mechanism that is configured to require an article of manufacture be inserted into said housing and said 
a container (22; Figs. 3-9) of the volatile substance (para. 0025; “replaceable multiple compartment volatile composition-containing article of manufacture, such as cartridge 22”) configured to be detachably coupled with the casing (“replaceable”) (para. 0030; “volatile composition-containing article of manufacture, such as cartridge 22, is preferably removable from the device, and closed and sealed (that is, the volatile compositions are sealed) so that the volatile compositions are protected from evaporation when the cartridge 22 is removed from the device 20”);
a second container of a second volatile substance, the second container configured to be detachably coupled with the casing (paragraph 0024 discloses the use of “cartridges,” implying more than one, and that each cartridge include a volatile composition) (para. 0025 discloses that cartridge 22 is replaceable) (para. 0031 discloses the use of disposable and reusable volatile substance containing cartridges);
a heater arranged in the casing and configured to heat the volatile substance (Fig. 2 and paragraph 0068; “heater 104 can be any suitable heater that is capable of heating the volatile compositions to the desired temperature. The heater 104 preferably comprises a 
a controller (para. 0076; microcontroller in conjunction with printed circuit board, which contains software program) configured to control operation of the heater in accordance with a heating program selected from at least two heating programs (para. 0076; “a thermister (or thermocouple) is maintained in direct contact with the heating element 142. The thermister constantly measures the temperature of the heating element 142, and adjusts the voltage (or average power) so that the desired heating element 142 temperature is maintained. More specifically, the thermistor is an adjustable resistor that changes resistance as the temperature changes. The printed circuit board, in conjunction with the micro -controller which contains the software program, measures this change and adjusts the power to the heating element 142 accordingly to achieve the target temperature. This can allow the temperature of the heating element 142 to be adjusted to compensate for changes in environmental, and other conditions. It also allows the heater 104 to quickly change from one intensity to another.”); and
the controller (PCB/microcontroller) is adapted to select for execution a first heating program of the at least two heating program (paragraph 0080; “The manner in which device may be programmed to emit the volatile materials (the "emission program"), as well as the user input to para. 0001 discloses incorporation of reference to Application 09/730226, which is now U.S. Patent 6581915. See for instance 19: lines 20-67) (Here, the microcontroller/PCB possesses the necessary structure for being adapted to execute two or more heating programs. See MPEP 2114).
Westering teaches substantially the claimed invention, as well as, for the first electric switch to require activation.  Westering is silent on the casing comprising a second electric switch, the container comprising a first protrusion, the second container comprising a second protrusion different from the first protrusion, an optical detector configured to detect a level of the volatile substance in the container, the controller being adapted to select a heating program when the at least one protrusion has activated the first electric switch and to select a second program when the at least one protrusion has activated the second electric switch, and the controller being configured to modify the selected heating program according to the level of the volatile substances detected by the optical detector.
Brown teaches that it is known in the art of vaporizing volatile substances (title; para. 0001, and Figures 1-4a/4b; casing 1 and container 50, corresponding to the casing and container as claimed; heater unit 2, corresponding to the claimed heater) for the container to comprise a protrusion to activate the electric switch (Figures 1-4a/4b and paragraph 0062, container 50 comprises activating means 55 in form of a protruding part, which is arranged to actuate the first selecting means 20 of casing 1 by pressing and displacing said first selecting means with the activating means 55 when the container is fixed into mounting 8 of casing 1 and after removing the container the first selecting means 20 returns to original positon, which may be achieved by a spring fixed inside the first selecting means; para. 0018 discloses the first selecting means can comprise a displaceable switch element arranged to be displaced by the container when the container is fixed into the mounting; para. 0073-0074 and Figures 10a/b discloses switch 15, arranged to be closed by the first selecting means 20, where when switch 15 is open, resistor R1 has no effect on the heater unit 2 and when switch 15 is closed, via 20, when the container has been fixed into casing 1, the same voltage is applied over both resistors which are both heater and a higher temperature is obtained).
The advantage of combining the teachings of Brown is that in doing so would provide a means for activating the heating means when the container is mounted to the casing and preventing activation of the heating means when the container is not mounted to the casing (See above citations to Brown).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Westering, with Brown, by adding to the container and adding to the functionality of the electric switch and controller of Westering, with the protrusion activated electric switch teaching of Brown, to provide a means for activating the heater when the container is mounted to the casing and preventing activation of the heater when the container is not mounted to the casing (See above citations to Brown).
The combination of Westering and Brown teaches each claimed limitation except as detailed below.  Since Westering teaches using replaceable cartridges and Brown teaches using a protrusion for activating an electric switch, the combination teaches a 
Danes teaches that it is known in the art of electric devices for dispensing substances (1:20-23 and 25-34. 2:13-25) (Figures 1-2, generally, discloses diffuser 52 comprising a casing 54 that receives container 58 containing active material, as well as heater 64) (Figures 15-20 depict various placements of optical detector 280/282 relative to container 258) to use an optical detector configured to detect a level of volatile substance in the container (9:43-67 and 10:1-10) (“light emitter 280 and a light receiver 282 disposed above the container 258 and not in-line with one another. When light is transmitted by the light emitter 280 and enters the container 258 that includes liquid active material therein (FIG. 19), the liquid active material causes the light to bounce around within the liquid active material between a top fluid-air interface 314 and a container 258 bottom interface 316, wherein a portion of the light is detected by the light receiver 282 as it exits the top interface 314. When light is transmitted through the container 258 with no liquid active material therein (FIG. 20), the light does not reach the receiver 282, as discussed above in relation to the embodiment of FIGS. 17 and 18. 10:28-36; “…light receiver may be coupled to any suitable detection circuit, such as an AM, FM, phase shift, or direct level measurement circuit….”).
Danes further teaches that the heater may be deactivated as a result of non-receipt of light (6:65-67 and 7:1-3).
Danes also teaches “controlling the release of volatile materials having an article containing volatile disposed therein has a mechanism that communicates information from the article to the device. The mechanisms have: electrical contacts on or in the article that are capable of being read by electrical circuitry in the device, conductive labeling on or in the article that mates with contacts associated with the device, optical mechanisms including bar coding on the article being read by the device, changes in topography on the article that are capable of being read by sensors in the device, or a radio frequency (RF) identification tag on or in the article that communicates with the device” (2:13-25).
The advantage of combining the teachings of Danes is that in doing so would provide an indication of an amount of volatile substance in the container, which would be beneficial in preventing the operation of the heater when the container is empty.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Westering, as modified by Brown, with Danes by adding to the controller, as well as, the control over the heater of Westering, with the protrusion activated electric switch teaching of Brown, to provide an indication of an 
The combination of Westering, Brown, and Danes teaches each claimed limitation except for the casing having a first and second switch, the controller being adapted to select a heating program when the at least one protrusion has activated the first electric switch and to select a second program when the at least one protrusion has activated the second electric switch.
Cronin teaches that it is known in the art of volatile substance dispensers (figure 1 and paragraph 0023; “…air care product dispenser 20 having a replaceable or refillable container unit 22 for carrying a consumable flowable or fluid substance, such as a volatile fragrance or insect control product (not shown). The container unit 22 is releasably attachable in fluid communication with a durable, or reusable dispenser base unit 24 for broadcasting or dispensing the air care product into the surrounding atmosphere.”) for the container (22) to have a first key, or guide portion, such as male portion 26 (protrusion) that is snuggly received within a complementary recess in the casing (24). The casing has a second key, or guide portion, such as female portion 32.  See paragraph 0023.

    PNG
    media_image3.png
    280
    562
    media_image3.png
    Greyscale

Cronin further teaches, with respect to Figure 6A (102 referring the male key portion 102 and 104 referring to female key portion 104) using detection system (106; Fig. 5) to senses “the presence of a correct pre-selected mating key portion and activates or switches on the dispenser system 108 when the male key portion 102 is mated to the female key portion 104. In other embodiments, the detection system 106 acts as a switch for other types of actuators as appropriate for a particular application of the apparatus. In one embodiment, the detection system 106 includes a plurality of electrical contacts A2, B2, C2, D2 E2, F2, and G2 disposed on and around the male key portion 102. The electrical contacts A2, C2, E2, and G2 are disposed on the raised surface 36, and the electrical contacts B2, D2, and F2 are disposed on the end wall 38 near the raised surface. A complementary plurality of electrical contacts A1, B 1, C1, D1, E1, F1, and G1 is disposed on and about the recessed surface 40 and the upper wall 34. Each electrical contact A1-G1 aligns with and interfaces with one corresponding electrical contact A2-G2, respectively, only when the raised surface 36 is mated to the recessed surface 40 such that the grooves 44 interfit with the ridges 42. The electrical Para. 0029).  As such, Cronin teaches a second electric switch configured to be activated when a second protrusion of the container is present, and a third electric switch configured to be activated when a third protrusion of the container is present (contacts A2, B2, C2, etc. disposed on protruding portions and engaging respective contacts A1, B1, C1, etc.).
Cronin further teaches that operation occurs when the detector circuit (110) “receives a proper pre-selected electrical response, or validation signal, from the connections A-G and in one embodiment, the dispenser system 108 is configured to operate only if all of the electrical connections A-G exist at the same time. In another embodiment, the detector circuit 110 includes a decoder circuit that allows activation of the dispenser system 108 when the detector circuit receives a pre-selected validation signal including a pre-selected code driven by the correct mating of the correct surfaces with correct electrical contact points mating” (para. 0030) and that the detector circuit includes a programmable switch array (140; Fig. 10) operable by a controller (microprocessor 150).  Cronin, therefore, teaches using the controlling to execute a program when the first protrusion of the container has activated the first electric switch and the second protrusion has activated the second electric switch (para. 0034; “…decoder 144 transmits a switching address code to the programmable switch array 140. In response to the switch address code, the programmable switch array 140 switchably couples the driver circuit 142 to one or more of the electrical connections A-G. The memory circuit 152 then directs the microprocessor 150 to transmit a second address signal to the address decoder 144, which in turn transmits a second switching 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Westering, as modified by Brown and Danes, with Cronin, by adding to the container, casing, and controller of Westering, with the teachings of Cronin, in order to provide means for selectively allowing only certain mating relationships between the casing and the container, such that dispensing will occur only in those relationships (para. 0037), which would be useful in preventing operation if the container is installed incorrectly or the casing receives a counterfeit container (para. 0030). Furthermore, as the primary combination already teaches using a protrusion on a container to activate an electric switch and a controller, in response, activates the heater according to a program, the use of a second and third protrusion and switch merely results in a duplication of parts, which has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04-VI-B.
Regarding claim 3, the primary combination, as applied in claim 1, teach each claimed limitation.
see above citations in claim 1).
Regarding claim 7, the primary combination, as applied to claim 1, teach each claimed limitation, including the switch being an end of run switch or a lineal displacement switch.
Westering teachings the switch (132) being spring-loaded (para. 0066).
Brown, as stated above, also teaches the switch being an end of run switch or a lineal displacement switch (Figures 1-4a/4b and paragraph 0062, container 50 comprises activating means 55 in form of a protruding part, which is arranged to actuate the first selecting means 20 of casing 1 by pressing and displacing said first selecting means with the activating means 55 when the container is fixed into mounting 8 of casing 1 and after removing the container the first selecting means 20 returns to original positon, which may be achieved by a spring fixed inside the first selecting means; para. 0018 discloses the first selecting means can comprise a displaceable switch element arranged to be displaced by the container when the container is fixed into the mounting; First selecting means comprises a displaceable switch element that is displaced via means 55, in which a spring allows for the first selecting means to return to its original position after container 50 is removed; Such disclosure is considered to describe a linear displaceable switch).
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation.
22) being configured as a receptacle (Figs. 4-9) comprising a bottom base (bottom surface 28; Figures 5 and 8), a side face (34) (para. 0028; “…22 comprises a housing portion (or shell) 24, which has a top surface 26, a bottom surface 28, a front end 30, a rear end 32, and sides 34”) and an open base (Figures 5 and 8; paragraph 0039; “…cartridge 22 has three openings in its bottom surface 28 (that is, in the lower portion 38 of the cartridge shell). The openings in the lower portion 38 of the cartridge shell include: an opening in the center 94 to provide access for an element of the device to turn the rotatable tray 46 inside the cartridge 22; an opening 96 to allow heat from a heating element in the device 20 to transfer to the volatile composition pocket 44 that is exposed for emission; and an opening 98 to allow the device 20 to activate and deactivate a locking system inside the cartridge 22 for sealing the volatile compositions when the cartridge 22 is not in use.”).
Westering is silent on the bottom base comprising the protrusion arranged to activate the first electric switch or the second electric switch.
However, Brown, as relied upon in claim 1, teaches the protrusion being arranged to activate the electric switch (Figures 1-4a/4b and paragraph 0062, container 50 comprises activating means 55 in form of a protruding part, which is arranged to actuate the first selecting means 20 of casing 1 by pressing and displacing said first selecting means with the activating means 55 when the container is fixed into mounting 8 of casing 1 and after removing the container the first selecting means 20 returns to original positon, which may be achieved by a spring fixed inside the first selecting means; para. 0018 discloses the first selecting means can comprise a displaceable switch element arranged to be displaced by the container when the container is fixed into the mounting; para. 0073-0074 and Figures 10a/b discloses switch 15, arranged to be closed by the first selecting means 20, where when switch 15 is open, resistor R1 has no effect on the heater unit 2 and when switch 15 is closed, via 20, when the container has been fixed into casing 1, the same voltage is applied over both resistors which are both heater and a higher temperature is obtained).
The advantage of combining the teachings of Brown is that in doing so would provide a means for activating the heating means when the container is mounted to the casing and preventing activation of the heating means when the container is not mounted to the casing (See above citations to Brown).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Westering, as modified above, with Brown by adding to the base of Westering, with the teachings of Brown, to provide a means for activating the heating means when the container is mounted to the casing and preventing activation of the heating means when the container is not mounted to the casing (See above citations to Brown). Furthermore, as Westering teaches the first electric switch being spring loaded and that engages a bottom of the container (22) and Brown specifically teaches a container having a protrusion that activates a switch and which controls heating, placing the protrusion of Brown on the bottom of the container of Westering would have been obvious to try.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. MPEP 2143-I-E. By adding to the functionality of the electric switch 
Regarding claim 10, the primary combination, as applied to claim 1, teaches each claimed limitation.  
Cronin, as detailed above in claim 1, teaches a third electric switch configured to be activated by the at least one protrusion.
Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation.
Cronin, as detailed in claim 1 above, teaches the casing comprising a third electric switch configured to be activated when a third protrusion of the at least two protrusions activates the switch and the selecting for execution a heating program when the first, second, and third electric switches have been activated by the first, second, and third protrusions, respectively. 
Cronin teaches that it is known in the art of volatile substance dispensers (figure 1 and paragraph 0023; “…air care product dispenser 20 having a replaceable or refillable container unit 22 for carrying a consumable flowable or fluid substance, such as a volatile fragrance or insect control product (not shown). The container unit 22 is releasably attachable in fluid communication with a durable, or reusable dispenser base protrusion) that is snuggly received within a complementary recess in the casing (24). The casing has a second key, or guide portion, such as female portion 32.  See paragraph 0023.

    PNG
    media_image3.png
    280
    562
    media_image3.png
    Greyscale

Cronin further teaches, with respect to Figure 6A (102 referring the male key portion 102 and 104 referring to female key portion 104) using detection system (106; Fig. 5) to senses “the presence of a correct pre-selected mating key portion and activates or switches on the dispenser system 108 when the male key portion 102 is mated to the female key portion 104. In other embodiments, the detection system 106 acts as a switch for other types of actuators as appropriate for a particular application of the apparatus. In one embodiment, the detection system 106 includes a plurality of electrical contacts A2, B2, C2, D2 E2, F2, and G2 disposed on and around the male key portion 102. The electrical contacts A2, C2, E2, and G2 are disposed on the raised surface 36, and the electrical contacts B2, D2, and F2 are disposed on the end wall 38 Para. 0029).  As such, Cronin teaches a second electric switch configured to be activated when a second protrusion of the container is present, and a third electric switch configured to be activated when a third protrusion of the container is present (contacts A2, B2, C2, etc. disposed on protruding portions and engaging respective contacts A1, B1, C1, etc.).
Cronin further teaches that operation occurs when the detector circuit (110) “receives a proper pre-selected electrical response, or validation signal, from the connections A-G and in one embodiment, the dispenser system 108 is configured to operate only if all of the electrical connections A-G exist at the same time. In another embodiment, the detector circuit 110 includes a decoder circuit that allows activation of the dispenser system 108 when the detector circuit receives a pre-selected validation signal including a pre-selected code driven by the correct mating of the correct surfaces with correct electrical contact points mating” (para. 0030) and that the detector circuit includes a programmable switch array (140; Fig. 10) operable by a controller (microprocessor 150).  Cronin, therefore, teaches using the controlling to execute a program when the first protrusion of the container has activated the first electric switch, the second protrusion has activated the second electric switch, and the third electric para. 0034; “…decoder 144 transmits a switching address code to the programmable switch array 140. In response to the switch address code, the programmable switch array 140 switchably couples the driver circuit 142 to one or more of the electrical connections A-G. The memory circuit 152 then directs the microprocessor 150 to transmit a second address signal to the address decoder 144, which in turn transmits a second switching address code to the programmable switch array 140, which in turn switchably couples another of the electrical connections A-G with the sense amplifier 146 to send a validation signal thereto…microprocessor then compares the validation signal to a stored data value maintained in the memory circuit 152 and determines whether the validation signal matches the stored data value…and if all the validation signals are correct, then the microprocessor transmits an activation signal, or "on" signal 160, to the dispensing system 108 to activate the dispensing system.”).
Regarding claim 13, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the first electrical switch is positioned on a first level of the casing, and the second electric switch is positioned at a second level of the casing, the second level being higher, with respect to a bottom of the casing, than the first level.
Cronin also teaches wherein the first electrical switch is positioned on a first level of the casing, and the second electric switch is positioned at a second level of the casing, the second level being higher, with respect to a bottom of the casing, than the first level (para. 0030 and Figure 6A; “…when the male key portion 102 is mated to the female key portion 104 in an assembled position, the contact A2 on the male key .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westring (U.S. Publication 2004/0009103), in view of Brown et al. (U.S. Publication 2002/0181946), hereinafter Brown, and Danes et al. (U.S. Patent 7589340), hereinafter Danes, Cronin et al. (U.S. Publication 2006/0279127), hereinafter Cronin, and in view of Patel et al. (U.S. Patent 5647052), hereinafter Patel.
Regarding claim 9, the primary combination, as applied to claim 8, teach each claimed limitation except as detailed below.
Westering teaches container (22) having a seal (80) that “comprises a peelable film comprised of multiple layers, including, but not limited to an amorphous polyester sealant layer and a metalized polyester barrier layer. In this embodiment, the shipping seal 80 is heat sealed around each of the compartments 44 of the tray 46. Sealing around each of the compartments 44 can be used to prevent cross-contamination between different volatile compositions 42 in the compartments 44, if the compartments 44 contain different materials” (para. 0048). Westering does not explicitly disclose the seal being vapor-permeable.
Col. 1, lines 7-12; Figure 4 or 5; casing 41, container 47 of volatile substance 48, heating means 44, corresponding to the same as claimed) for the container having a vapor-permeable membrane covering the receptacle open base (Col. 5, lines 37-57; an outer vapor impermeable layer and an inner permeable layer, the outer vapor impermeable layer is peeled back leaving the inner vapor permeable layer, the inner membrane layer retains the volatile substance and prevents the user from contacting the substance while allowing vapor from the volatile substance to be released).
	The advantage of combining the teachings of Patel is that in doing so would provide container covering, such that a user can be prevented from contacting the volatile substance, while still allowing vapor from the volatile substance to be released (see above citations to Patel).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Westering, as modified by Brown and Danes, with Patel by adding to the multiple layered seal of Westering, with the teachings of Patel, to provide container covering, such that a user can be prevented from contacting the volatile substance, while still allowing vapor from the volatile substance to be released (see above citations to Patel).
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Brown is not relied upon to teach or suggest detecting which kind of container is in the device.  Danes is not relied upon to teach execution of a particular heating program, but rather the use of an optical detector to determine a level of volatile substance of a container and controlling a heater in response.
Furthermore, the examiner notes that claim 1 does not recite, nor require, detecting which kind of container is in the device. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, claim 1 recites, inter alia, an optical detector that is configured to detect a level of the volatile substance in the container and “at least one protrusion” that activates an “electric switch.”  The claim does not recite, nor require, detecting which container is in the device.
For the reasons discussed herein, the examiner maintains the current grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761